DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ RCE application filed on February 22, 2021 and since there is no further claim list submitted with the instant RCE application, the following office action is based on the claim list latest submitted on October 23, 2020, and wherein claims 1-9 were cancelled previously.
In virtue of this communication, claims 10-27 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on June 4, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over DolbyDP570 (“Dolby DP570 Multichannel Audio Tool User’s Manual, Issue 4, Part Number 91753, 2008, pages 1-107, Appendix D being essential same to the “Dolby Metadata Guide”, 2005, IDS submitted on February 22, 2021) and in view of reference Riedmiller et al  (US 20150104021 A1, hereinafter Riedmiller).
Claim 10: DolbyDP570 teaches an audio decoder (including DP572 Dolby E Decoder in fig. D-1) for decoding an audio bitstream and a metadata bitstream related to the audio bitstream (combined by the DP571 Dolby E Encoder by encoding channel signals L/R, C/LFE, Ls/Rs, and Lt/Rt or 5.1 program and two-channel program with Metadata outputted from DP570 at encoder side in fig. D-1), which are produced in particular by an audio encoder (including DP571 in fig. D-1) for producing the audio bitstream (output bitstream from DP571, including 5.1 program and two-channel program and each program’s metadata in fig. D-1) comprising one or more audio channels and/or one or more audio objects (including 5.1-channel program and two-channel program from the program source in fig. D-1), the audio encoder comprising a metadata encoder for producing the metadata bitstream (DP570, DP571 at audio encoder side in fig. D-1 and a metadata encoder to encode the input metadata, e.g. fig. 4-2), the audio encoder being configured:
to receive at least one dynamic range control gain sequence for an audio frame (receiving DRC profiles, D.3. Dynamic Range Control, p.87-89 and DRC profile in fig. D-2) comprising one or more dynamic range control gains for a dynamic range control stage of an 
to receive at least one guided clipping prevention gain sequence (including dialnorm, p.86, D.2 Dialogue Level) for the audio frame comprising one or more guided clipping prevention gains for a guided clipping prevention stage of the audio decoder (preventing clipping by limiting peaks of the audio signal by setting Dialgue Level in the metadata field, D.2 Dialogue Level, p.86-87; D.4 of page 90, Dolby dialogue level is set by identified clips channel by channel, sections 4.7-4.7.2, p.28, fig. 4-4); and
to incorporate at least one of dynamic range control gain sequences and at least one of guided clipping prevention gain sequences into the metadata bitstream (via metadata parameters including Dialogue Level, compressions for Line Mode and RF Mode in table D.1, p.88, and via DP570 and DP571 in fig. D-1, paragraph 2 of page 84; and e.g., fig. 4-2, p.26, and sections 4.7- 4.7.2, p.28),
the audio decoder comprising:
an audio processing chain (including DP572 in fig. D-1) configured to receive a decoded audio signal derived from the audio bitstream and to adjust characteristics of an audio output signal of the audio processing chain (included in DP572 decoder in fig. 1), the audio processing chain comprising a plurality of adjustment stages including a dynamic range control stage for adjusting a dynamic range of the audio output signal (the DRC metadata can be applied to the signal by the decoder to reduce the signal’s dynamic range, D.3 Dynamic Range Control, p.87) and a guided clipping prevention stage for preventing of clipping of the audio output signal at 
a metadata decoder configured to receive the metadata bitstream and to extract the dynamic range control gain sequences and the guided clipping prevention gain sequences from the metadata bitstream (the bitstream outputted from DP571 contains 5.1 and two-channel programs’ encoded audio signal and each program’s metadata in fig. D-1), at least a part of the dynamic range control gain sequences being supplied to the dynamic range control stage, and at least a part of the guided clipping prevention gain sequences being supplied to the guided clipping prevention stage (via DP572 at decoder in fig. D-1).
However, DolbyDP570 does not explicitly teach the dynamic range control stage and the guided clipping prevention stage are assembled in the application fig. 2 under 35 U.S.C. 112(f).
Riedmiller teaches an analogous field of endeavor by disclosing an audio decoder (title and abstract, ln 1-7 and figs. 2a-2c) for decoding an audio bitstream and a metadata bitstream related to the audio bitstream (including part of encoded signal P, i.e., 
    PNG
    media_image1.png
    21
    17
    media_image1.png
    Greyscale
, DRC2, DRC3, etc. in figs. 2a-2c) and wherein an audio processing chain is disclosed (including part of 71 in application of DRC3, 74 to apply DRC2, element 72 to apply a gain value α, etc., in fig. 2a-2c) and configured to receive a decoded audio signal derived from the audio bitstream (decoded audio signal Y outputted from the core decoder 71, from the bitstream P in fig. 2a-2c) and to adjust characteristics of an audio output signal of the audio processing chain (the signal X is modified by DRC2, DRC3, and gain value α), and the audio processing chain comprising a plurality of adjustment stages (including part of core signal decoder 71, DRC 74, parametric synthesis stage 72, etc. in figs. 2a-2c) including a dynamic range control stage (including part of  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the arrangement of dynamic range control stage and the gain control stage included in the audio processing chain, as taught by Riedmiller, to the inherent assembly structure of dynamic range control stage and the guided clipping prevention stage, as taught by DolbyDP570, for the benefits discussed above.
Claim 26 has been analyzed and rejected according to claim 10 above.
Claim 27 has been analyzed and rejected according to claim 10 above and the combination of DolbyDP570 and Riedmiller further teaches a non-transitory digital storage medium (Riedmiller, RAM, ROM, EEPROM, flash memory, etc. and p.9, para 79) having a computer program stored thereon (Riedmiller, software stored in the medium and p.9, para 79).
Claim 11: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the metadata decoder is configured to extract from the metadata bitstream at least two dynamic range control gain sequences for the same audio frame comprising different dynamic range control gains (DolbyDP570, depending on input signal level in the received signal frame, fig. D-2, page 89 and Riedmiller, equal value of DRC2 with different DRC3 values with respect to the data block in fig. 9).
Claim 12: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the metadata decoder is configured to extract from the metadata bitstream a dynamic range control gain sequence comprising at least two dynamic range control gains related to different audio channels and/or to different audio objects (DolbyDP570, DRC profile in fig. D-2 and Riedmiller, combined with one or more multichannel coding parameters α and implemented by element 72 in fig. 2a-2c and either in fig. 11 or fig. 12 and upon the relationship to derive DRC1 through 1373 in fig. 13 and p.7, para 73).
Claim 13: the combination of DolbyDP570 and Riedmiller teaches all the elements of claim 13, according to claim 10 above, including wherein the metadata decoder is configured to extract from the metadata bitstream a dynamic range control gain sequence comprising at least two dynamic range control gains (DlbyDP570, DRC profiles in fig. D-2 and Riedmiller, DRC1, DRC2, DRC3, and α in figs. 2a-2c) related to different frequency bands of the audio decoder (DolbyDP570, DRC at line compression mode referred to six channels plus two-channels, and RF compression mode for RF remodulated audio signal having different frequencies, paragraph 1 of page 88).
Claim 14: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the metadata decoder is configured to extract from the metadata bitstream at least two guided clipping prevention gain sequences comprising different guided clipping prevention gains (DolbyDP570, a maximum and minimum dB are provided such as dialogue level [-31dB, -1dB], section 3.5.1 Selecting Parameters, page 16).
Claim 15: the combination of DolbyDP570 and Riedmiller further teaches, according to claims 10 and 7 above, wherein the metadata decoder is configured to extract from the 
Claim 16: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, the audio decoder further comprising a metadata and parameter control stage (DolbyDP570, through the metadata, e.g., RF mode compression and line mode compression defined in metadata in table D-1, page 85, and Riedmiller, through switch 1381 and 1382 in fig. 13) configured to provide metadata and parameters to at least one of the adjustment stages on the basis of configuration information received from a configuration providing stage (DolbyDP570, metadata for each of programs, e.g., 5.1 program and two-channel program infig. D-1).
Claim 17 has been analyzed and rejected according to claims 10 and 16 above.
Claim 18: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the metadata and parameter control stage is configured to select, in the event that a plurality of guided clipping prevention gain sequences is received, which of the plurality of guided clipping prevention gain sequences is supplied to the guided clipping prevention stage (DolbyDP570, selecting one from a maximum and minimum dB are provided such as dialogue level [-31dB, -1dB], section 3.5.1 Selecting Parameters, page 16 and Riedmiller, through user-defined parameter f in fig. 13).
Claim 19: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the dynamic range control stage in the direction of the signal flow is the first adjustment stage of the audio adjustment chain (Riedmiller, through element 71 by taking the parameter DRC3 in the first stage in fig. 2a-2c).
Claim 20: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the audio adjustment chain comprises a format converter stage configured to adjust a channel configuration of the audio output signal (DolbyDP570, via DP569 to encode 5.1 channels to a single channel for broadcasting in fig. D-1, page 84).
Claim 21: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the audio adjustment chain comprises a loudness normalization stage configured to normalize the loudness of the audio output signal (DolbyDP570, normalized dialogue level at a constant loudness in line mode, Line Mode, page 88).
Claim 22: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the audio adjustment chain comprises a peak limiter stage configured to limit peaks of the audio output in the event that a threshold is exceeded (DolbyDP570, LED Red indicates the signal peak is over -0.1dBFS and intervention is required, table 3-4, page 16).
Claim 23: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the audio adjustment chain comprises an object renderer stage configured to mix audio objects into channels of the audio output signal (DolbyDP570, 5.1 program and two-channel program as audio objects, and 5.1 program is further encoded into a single mono channel signal for broadcast in fig. D-1, page 84).
Claim 24: the combination of DolbyDP570 and Riedmiller further teaches, according to claim 10 above, wherein the audio adjustment chain comprises a transducer adaption stage configured to adjust characteristics of the audio output signal to a transducer system used for reproducing the audio output signal (DolbyDP570, via GPI function availability, including each speaker is controlled by MUTE, selected, per speaker or channel in table 3-7).
Claim 25: the combination of DolbyDP570 and Riedmiller teaches all the elements of claim 25, according to claim 10 above, except wherein the peak limiter stage in the direction of the signal flow is the last adjustment stage of the audio adjustment chain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that placing a peak limiter in the middle or last processing stage in signal flow is a matter of designer’s choice, for example, adding a peak limiter whenever a signal peak is predicted in the signal flow direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654